Citation Nr: 0909478	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant's spouse served as a member of the Philippine 
Commonwealth Army (USAFFE) from November 1941 to April 1942 
and the Regular Philippine Army from August 1945 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The appellant was denied death pension benefits in a 
March 2005 decision.  The appellant did not perfect an appeal 
to that decision and it became final.  

2.  The evidence added to the record since the March 2005 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
entitlement to death pension benefits has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in June 2007, prior to the issuance of a Statement of 
the Case (SOC).  The letter provided notice with respect to 
the evidence necessary to reopen a claim.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The appellant has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis
        
In a March 2005 decision, the appellant was denied nonservice 
connected disability death pension benefits.  The RO 
determined that there was no evidence showing legal 
entitlement to the benefit sought.  The appellant did not 
appeal.  

At the time of the last final denial, the record contained 
several records including the July 1994 death certificate, 
medical records, an August 1995 certification document from 
the Armed Forces of the Philippine noting USAFFE military 
status, a marriage certificate, a January 2000 certification 
document from the Armed Forces of the Philippine noting 
USAFFE military status, and a January 1973 certification 
document from the Armed Forces of the Philippine noting 
USAFFE induction in November 1943.  Also of record was a 
January 1970 document showing that B.B.T (not this Veteran) 
had service.   

The record also contained a May 1983 service department 
record which noted that the appellant's spouse served as a 
private with the HQ and HQ Btry, 91st FA, 91st Div., 
Philippine Army (PA), USAFFE.  It showed that he had pre-war 
service from November 24, 1941 to December 7, 1941, 
beleaguered from December 8, 1941 to April 9, 1942, had no 
casualty status from April 10, 1942 to August 12, 1945, on 
August 12, 1945 had status under Missing Person Act 
terminated, had regular PA service from August 13, 1945 to 
October 19, 1945, was absent without leave from October 20, 
1945 to October 24, 1945 and had regular PA service from 
October 25, 1945 to January 23, 1946.  No recognized guerilla 
service was noted on the document.  

Since the last final denial in March 2005, the appellant has 
submitted numerous documents which include a marriage 
certificate, medical records, a January 2000 certification 
document from the Armed Forces of the Philippine noting 
USAFFE military status, a document from the Office of the 
Civil Registrar, the July 1994 death certificate, an 
affidavit from the Philippine Army Personnel dated in January 
1946 which noted USAFFE service, a January 1973 certification 
document from the Armed Forces of the Philippine noting 
USAFFE induction in November 1943, and a certificate from the 
office of Presidential Correspondence.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for death pension benefits has not been submitted.  The 
appellant's claim for benefits was previously denied on the 
basis that there was no legal entitlement under the law 
because the appellant's spouse did not serve in a regular 
component of the active, military, naval or air service of 
the United States Armed Forces.  The record showed that the 
appellant's spouse served as a member of the USAFFE, which 
did not meet the requirements noted above.  The evidence 
received since the last final denial consists of duplicates 
of what is already of record and other documents which show 
that the appellant's spouse served in the USAFFE.  

Although the appellant has re-submitted evidence showing that 
her deceased husband served with the USAFFE, this fact had 
already been established.  Therefore, such evidence is 
cumulative.  The appellant has not submitted any evidence 
showing that her husband served in a regular component of the 
active, military, naval or air service of the United States 
Armed Forces.  Because the evidence submitted since the last 
final decision is cumulative and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
legal entitlement to nonservice connected death pension 
benefits, the appellant has not submitted new and material 
evidence.  Thus, the Board concludes that new and material 
evidence has not been presented to reopen the claim.

Stated differently, death pension benefits were denied in the 
past because the serviceman did not have qualifying service.  
No material facts have changed.
	
        
ORDER

The application to reopen the claim for death pension 
benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


